DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on November 27, 2020.
Claims 1, 13, and 20 have been amended.
Claims 5, 11-12, 18-19, and 21 are cancelled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant’s arguments filed on November 27, 2020 have been fully considered but are not persuasive. Applicant argues that ABELLA FERRER and AKKARY cannot be properly combined with LIH and SAWDEY because neither ABELLA FERRER and AKKARY are from the same field of endeavor nor directed to the same problem inventor was trying to solve, specifically, neither ABELLA FERRER and AKKARY are directed to cache systems having overflow or victim caches.
The Examiner respectfully disagrees. As Applicant pointed out, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, ABELLA FERRER relates to controlling the access to a cache structure and a hash function module for generating a cache set identifier to access the cache structure (see 
With respect to AKKARY, AKKARY relates to moving a victim line from the DCU (data cache unit) to a buffer while simultaneously replacing the victim line in the cache with the fill buffer in order to eliminate coherency problems associated with any latency between the cache line transfers. Therefore, AKKARY also is in the field of applicant’s endeavor and is reasonably pertinent to the particular problem with which the applicant was concerned.
Applicant also argues that there is no mention in ABELLA FERRER of forming a victim search address because there is no disclosure at all of a victim cache. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that LIH was relied upon to teach the limitation of the victim cache (LIH [0026] teaches the overflow cache stores data evicted from the primary cache and acts as overflow storage of data when the primary cache is full and unable to store the data), and SAWDEY was relied upon to teach wherein said overflow cache memory is addressed by a hash index generated by a hash function applied to a second set of bits among said plurality of bits of said search address (SAWDEY C10:L40-67 teach wherein said primary cache memory is operative to evict a tag value from an entry within said primary cache memory and to form a victim search address by appending said evicted tag value with an index value of said entry as outlined in the rejection below.
Applicant similarly argues that AKKARY fails to teach the limitation wherein eviction process from the primary cache memory to the overflow cache memory is performed in a single clock cycle because AKKARY doesn’t have a victim or overflow cache, and therefore, cannot disclose this feature. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained above, LIH was relied upon to teach the limitation of the victim cache (see LIH [0026]), where AKKARY claim 1 teaches transferring, in a single clock cycle, the victim cache line into the write-back buffer and replacing the victim cache line with the line from the fill buffer, where AKKARY’s write-back buffer is analogous to LIH’s overflow cache storing evicted data as AKKARY teaches transferring a victim cache line into the write-back buffer. Therefore, the combination of LIH, SAWDEY, ABELLA FERRER, and AKKARY teaches the above limitation.
Finally, Applicant argues that none of the cited references teach the use of a hash generator that receives the same virtual address used to address the primary cache and output a hash index that is used to address the overflow cache because LIH doesn’t disclose the use of the hash generator, and SAWDEY merely teaches using a hashing generator for accessing an associativity set in the L3 cache, which is not an overflow cache to the primary cache. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained above, LIH was relied upon to teach the limitation of the victim cache (see LIH [0026]). SAWDEY C10:L40-67 teach applying a hash function to a subset of address bits to address the L3 cache, and FIG. 4 illustrates the hash function is applied to bits 12:42 of #411, where C10:L61-62 teach other bit combinations can be used for the hashing functions, where SAWDEY’s L3 cache is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, 13, 15, 17, 20, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over LIH (Pub. No.: 2013/0262767 A1), hereafter LIH, in view of SAWDEY (Patent No.: US 7,136,967 B2), hereafter SAWDEY, ABELLA FERRER (Pub. No.: US 2014/0082284 A1), hereafter ABELLA FERRER, and AKKARY (Patent No.: US 5,526,510), hereafter AKKARY.
Regarding claim 1, LIH teaches:
A cache memory system, comprising: a primary cache memory that comprises a first plurality of storage locations and receives a search address (LIH [0022] teaches the primary cache may be configured as a M-way set associative cache; [0046] teaches receiving a memory access command such as an instruction to load/read data, where the memory 
wherein said search address includes a plurality of bits, a first set of bits among said plurality of bits of said search address is received as a primary index, and said primary cache memory is addressed by said primary index (LIH [0030] teaches the primary cache is indexed with memory addresses; [0049] teaches the upper 19 bits (i.e. search address) may be used to reference the memory address spaces for the primary cache tag block);
an overflow cache memory that comprises a second plurality of storage locations (LIH [0022] teaches the overflow cache may be configured as a N-way set associative cache) and that operates as an eviction array for said primary cache memory (LIH [0026] teaches the overflow cache stores data evicted from the primary cache and acts as overflow storage of data when the primary cache is full and unable to store the data),
wherein said primary cache memory and said overflow cache memory are searched together at the same time using said search address for a stored value that corresponds with said search address
LIH does not appear to explicitly teach wherein said overflow cache memory is addressed by a hash index generated by a hash function applied to a second set of bits among said plurality of bits of said search address; a hash generator that performs said hash function; and a hash table that only stores hash index values and stores a hash index for each valid entry stored in said primary cache memory; wherein a retrieved entry for storage into said primary cache memory includes a tag value and a primary index, wherein said retrieved entry is provided to an input of said hash generator, wherein said primary index is provided to an index input of said hash table and to an index input of said primary cache memory, wherein said hash table outputs a corresponding hash index, wherein said tag value is provided to a data input of said primary cache memory; wherein said primary cache memory is operative to evict a tag value from an entry within said primary cache memory and to form a victim search address by appending said evicted tag value with an index value of said entry; wherein said hash generator is configured to generate a new hash index using said retrieved entry, wherein said hash table is configured to store said new hash index at a location addressed by said primary index and to evict a victim hash index; and wherein said overflow cache memory is configured to store said victim search address at a location addressed by said victim hash index, and wherein eviction process from the primary cache memory to the overflow cache memory is performed in a single clock cycle
However, LIH in view of SAWDEY teaches wherein said overflow cache memory is addressed by a hash index generated by a hash function applied to a second set of bits among said plurality of bits of said search address (SAWDEY C10:L40-67 teach applying a hash function to a subset of address bits to address the L3 cache, and FIG. 4 illustrates the hash function is applied to bits 12:42 of #411, where C10:L61-62 teach other bit combinations can be used for the hashing functions, where SAWDEY’s L3 cache is analogous to LIH’s overflow cache storing evicted data (see SAWDEY C3:L32-42, which teaches the lower level cache is a victim cache of the higher level cache, i.e. data is loaded to the lower level cache upon being cast out of the higher level cache));
a hash generator that performs said hash function (see SAWDEY C12:L16 “hash function generator 609” and FIG. 6 #609).
a hash table that only stores hash index values and stores a hash index for each valid entry stored in said primary cache memory (see SAWDEY FIG. 6 #604; see also C11:L60-67 and C12:L33-37); 
wherein a retrieved entry for storage into said primary cache memory includes a tag value and said primary index (see SAWDEY FIG. 5 #511, where 511 is compared to 411 for a match in the comparator logic 508, and therefore 511 must have similar structure of 411, which is shown in FIG. 4, having the tag value and primary index (see C11:L19-47)), 
wherein said retrieved entry is provided to an input of said hash generator
wherein said primary index is provided to an index input of said hash table (see SAWDEY FIG. 6 #604; see also C11:L60-67 and C12:L33-37) and to an index input of said primary cache memory (see SAWDEY FIG. 5 #504 and C11:L19-47),
wherein said hash table outputs a corresponding hash index (see SAWDEY FIG. 6 #604; see also C11:L60-67 and C12:L33-37),
wherein said tag value is provided to a data input of said primary cache memory (see SAWDEY FIG. 5 #411 & #505; see also C11:L19-47);
wherein said primary cache memory is operative to evict a tag value from an entry within said primary cache memory (see SAWDEY FIG. 5 #502, #503, #504 and C11:L19-47 as taught above in reference to claim 11, where the L2 cache having index 504 which has index entries addressed by a portion of the real address to be cast out from the L2 cache to the L3 cache);
wherein said hash table is configured to store said new hash index at a location addressed by said primary index (see SAWDEY FIG. 6 #604; see also C11:L60-67) and to evict a victim hash index (see SAWDEY C12:L2-4);
wherein said overflow cache memory is configured to store said victim search address at a location addressed by said victim hash index
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LIH and SAWDEY before them, to implement SAWDEY’s address hashing to index associativity sets in LIH’s concurrently accessed cache system. One would have been motivated to make such a combination in order to produce a random distribution of memory references to associativity sets, thereby improving the efficiency of the cache system as taught by SAWDEY (C3:L59-61).
LIH in view of SAWDEY does not appear to explicitly teach to form a victim search address by appending said evicted tag value with an index value of said entry; wherein said hash generator is configured to generate a new hash index using said retrieved entry, and wherein eviction process from the primary cache memory to the overflow cache memory is performed in a single clock cycle.
However, LIH in view of SAWDEY and ABELLA FERRER teaches to form a victim search address by appending said evicted tag value with an index value of said entry; wherein said hash generator is configured to generate a new hash index using said retrieved entry (ABELLA FERRER [0053-0054] teaches combining tag 21 and index 22 and performing a hash function on the combined bits to generate a hash index, where LIH [0026] teaches the overflow cache stores data evicted from the primary cache and acts as overflow storage of data when the primary cache is full and unable to store the data, and SAWDEY C10:L40-67 teach applying a hash 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LIH, SAWDEY, and ABELLA FERRER before them, to include ABELLA FERRER’s hash index generated by performing a hash function after combining the tag and index in LIH and SAWDEY’s multi-level cache system. One would have been motivated to make such a combination to remove cache conflicts by using pseudo-random hash functions as taught by ABELLA FERRER (see [0007]).
LIH in view of SAWDEY and ABELLA FERRER does not appear to explicitly teach wherein eviction process from the primary cache memory to the overflow cache memory is performed in a single clock cycle.
However, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the limitation (AKKARY claim 1 teaches transferring, in a single clock cycle, the victim cache line into the write-back buffer and replacing the victim cache line with the line from the fill buffer (see also C6:38-49 & FIG. 3), where LIH [0026] teaches the overflow cache stores data evicted from the primary cache and acts as overflow storage of data when the primary cache is full and unable to store the data, where AKKARY’s write-back buffer is analogous to LIH’s overflow cache storing evicted data as victim cache line into the write-back buffer).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LIH, SAWDEY, ABELLA FERRER, and AKKARY before them, to include AKKARY’s hash index generated by performing a hash function after combining the tag and index in LIH, SAWDEY, and ABELLA FERRER’s multi-level cache system. One would have been motivated to make such a combination because by moving a victim line from the DCU to the write-back buffer while simultaneously replacing the victim line in the cache with the fill buffer, coherency problems associated with any latency between cache line transfers is eliminated, and overall processing efficiency is enhanced as taught by AKKARY (C3:L55-61 & C6:L43-44).
Regarding claim 13, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. LIH in view of SAWDEY, ABELLA FERRER, and AKKARY also teaches:
A microprocessor, comprising: an address generator that generates a virtual address that includes a plurality of bits (LIH [0049] teaches splitting the main memory address and using the upper 19 bits to reference the memory address spaces for the primary cache tag block); 
a hash generator
The same motivation that was utilized for combining LIH, SAWDEY, ABELLA FERRER, and AKKARY as set forth in claim 1 is equally applicable to claim 13. 
Regarding claim 20, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. LIH also teaches: generating a virtual address which comprises a plurality of bits ([0049] teaches splitting the main memory address and using the upper 19 bits to reference the memory address spaces for the primary cache tag block).
Regarding claim 2, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the elements of claim 1 as outlined above. LIH in view of SAWDEY, ABELLA FERRER, and AKKARY also teaches:
wherein said primary cache memory and said overflow cache memory are organized as a common number of sets (SAWDEY C13:L39-41 teach an exemplary embodiment of two associativity sets for L2 cache and four associativity sets for L3 cache, and C13:L18-22 further explain that the L2 cache and the L3 cache can have various numbers of associativity sets and is a design trade-off between the number of sets and the complexity of access; therefore, it would be obvious to modify the cache memory devices of LIH to have the same number of sets for the primary cache and the overflow cache in order to simplify addressing of the respective set of each cache memory device without remapping the address),
wherein said hash index causes a victim evicted from a set in said primary cache memory to be stored at a different numbered set within said overflow cache memory (LIH [0026] teaches the overflow cache acts as overflow storage of data for the primary cache, and SAWDEY C10:L40-67 teach applying a hash function to a subset of address bits to address the lower-level cache in order to produce a roughly equal distribution of data accesses among the associativity sets, and C11:L1-5 teach the hashing function scattering the allocation of addresses, allocating to different associativity sets in the lower level cache (similar reasoning as provided by Applicant in [0050] of the specification)).
The same motivation that was utilized for combining LIH, SAWDEY, ABELLA FERRER, and AKKARY as set forth in claim 1 is equally applicable to claim 2.
Regarding claim 3, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the elements of claim 1 as outlined above. LIH in view of SAWDEY, ABELLA FERRER, and AKKARY also teaches: 
wherein a plurality of search addresses generate a plurality of primary indexes and wherein said plurality of search addresses cause said hash function to generate a corresponding plurality of hash indexes including at least hash index that is different from said plurality of primary indexes
The same motivation that was utilized for combining LIH, SAWDEY, ABELLA FERRER, and AKKARY as set forth in claim 1 is equally applicable to claim 3.
Regarding claim 4, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the elements of claim 1 as outlined above. LIH in view of SAWDEY, ABELLA FERRER, and AKKARY also teaches: 
wherein said first set of bits includes the least signification bit of the search address (see LIH [0049] as taught above in reference to claim 1 for the upper 19 bits (i.e. search address) may be used to reference the memory address spaces for the primary cache tag block, where the LSB of the upper 19 bits is seen as the least signification bit of the search address).
The same motivation that was utilized for combining LIH, SAWDEY, ABELLA FERRER, and AKKARY as set forth in claim 1 is equally applicable to claim 4.
Regarding claim 7, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the elements of claim 1 as outlined above. LIH in view of SAWDEY, ABELLA FERRER, and AKKARY also teaches: 
wherein said primary cache memory comprises an array of 16 sets by 4 ways of storage locations, and wherein said overflow cache memory comprises a cache array of 16 sets by 2 ways of storage locations (SAWDEY C8:L59-62 teach an exemplary embodiment of the L2 cache having 16 sets by 8 ways and the L3 cache having 24 sets by 16 ways, where C9:L5-8 teach that these parameters are representative and could 
The same motivation that was utilized for combining LIH, SAWDEY, ABELLA FERRER, and AKKARY as set forth in claim 1 is equally applicable to claim 7.
Regarding claim 10, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the elements of claim 1 as outlined above. LIH in view of SAWDEY, ABELLA FERRER, and AKKARY also teaches:
wherein said primary cache memory is organized as a number of sets and a plurality of ways, wherein said overflow cache memory is organized as said number of sets
wherein said hash function causes a plurality of victims evicted from said plurality of ways of a given set of said primary cache memory to be distributed to a plurality of different sets of said overflow cache memory (SAWDEY C3:L32 teaches that the lower level cache is used as a victim cache of the higher level cache, and C3:L46-49 teach that the hash index selects the associativity set in the lower level cache to store the victim).
The same motivation that was utilized for combining LIH, SAWDEY, ABELLA FERRER, and AKKARY as set forth in claim 1 is equally applicable to claim 10.
Regarding claim 15, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the elements of claim 13 as outlined above. LIH in view of SAWDEY, ABELLA FERRER, and AKKARY also teaches: 
wherein said cache memory system comprises a level one translation lookaside buffer for storing a plurality of physical addresses that correspond with a plurality of virtual addresses (SAWDEY C7:L18-28 teach the translation lookaside buffer used to access the cache memory devices translating from effective addresses to real addresses).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have combined LIH and SAWDEY and obtained cache memory system concurrently accessing the primary cache and overflow cache using address translation hardware such as a translation look-aside buffer. One of ordinary skill in the art would have been motivated to make such a 
Regarding claim 17, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar teachings and rationale.
Regarding claim 23, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the elements of claim 20 as outlined above. LIH in view of SAWDEY, ABELLA FERRER, and AKKARY also teaches:
evicting a tag from the primary cache (see SAWDEY FIG. 5 #502, #503, #504 and C11:L19-47 as taught above in reference to claim 11, where the L2 cache having index 504 which has index entries addressed by a portion of the real address to be cast out from the L2 cache to the L3 cache);
appending an index that addresses a storage location in the primary cache from which the tag was evicted to the tag to generate a victim address (see ABELLA FERRER [0053-0054] for combining tag 21 and index 22 and performing a hash function on the combined bits to generate a hash index);
generating a victim hash index from the victim address (see ABELLA FERRER [0053-0054] above); 
and storing the victim address in the overflow cache at a location addressed by the victim hash index (see SAWDEY FIG. 6 #602, #603, #604, #609; C11:L60-C12:L32 also teach the L3 cache having index 604, which has index entries addressed by the hash index which is output by the hash function generator 609).
Regarding claim 24, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the elements of claim 20 as outlined above. LIH in view of SAWDEY, ABELLA FERRER, and AKKARY also teaches:
receiving an address for storing a value into the primary cache (see LIH [0030] & [0049] as taught above in reference to claim 1; see also SAWDEY FIG. 5 #411);
using first selected bits of the received address as a retrieve primary index and using second selected bits of the received address as a tag address, and storing the tag address into the primary cache at the retrieve primary index
generating a hash index from the received address (see SAWDEY FIG. 6 #609);
storing the hash index into a hash table at an address indicated by the retrieve primary index (see SAWDEY FIG. 6 #604, C11:L60-67, and C12:L33-37).
The same motivation that was utilized for combining LIH, SAWDEY, ABELLA FERRER, and AKKARY as set forth in claim 1 is equally applicable to claim 24.
Regarding claim 25, the claim recites similar limitation as corresponding claim 23 and is rejected for similar reasons as claim 23 using similar teachings and rationale.
Regarding claim 26, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 27, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LIH (Pub. No.: 2013/0262767 A1) in view of SAWDEY (Patent No.: US 7,136,967 B2) as applied to claim 1 above, and further in view of GREEN (Patent No.: US 6,065,091), hereafter GREEN.
Regarding claim 6, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the elements of claim 1 as outlined above. SAWDEY also teaches: 
a translation lookaside buffer for storing physical addresses of a main system memory for a microprocessor (SAWDEY C7:L15-28 teach that the 
The same motivation that was utilized for combining LIH, SAWDEY, ABELLA FERRER, and AKKARY as set forth in claim 15 is equally applicable to claim 6.
LIH in view of SAWDEY, ABELLA FERRER, and AKKARY does not appear to explicitly teach wherein said primary cache memory and said overflow cache memory each comprise a translation lookaside buffer. 
However, GREEN teaches the limitation (C5:L57-59 teach an L1 TLB and an L2 TLB; see also FIG. 2 #230 and #235).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LIH, SAWDEY, ABELLA FERRER, AKKARY, and GREEN before them, to include GREEN’s L1 TLB and L2 TLB in LIH, SAWDEY, ABELLA FERRER, and AKKARY’s multi-level cache system. One would have been motivated to make such a combination in order to reduce latency by accessing both TLBs concurrently.

Claims 8-9, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LIH (Pub. No.: 2013/0262767 A1) in view of SAWDEY (Patent No.: US 7,136,967 B2), ABELLA FERRER (Pub. No.: US 2014/0082284 A1), and AKKARY (Patent No.: US 5,526,510) as applied to claims 1, 13, and 20 above, and further in view of CIRCELLO (Patent No.: US 5,592,634), hereafter CIRCELLO.
Regarding claim 8, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the elements of claim 1 as outlined above. LIH in view of SAWDEY, ABELLA FERRER, and AKKARY also teaches:
said primary cache memory comprising a first plurality of ways (SAWDEY C8:L59 teaches the L2 cache is 8-way associative) and a corresponding first plurality of comparators providing a first plurality of hit signals (SAWDEY C11:L30-43 teach selector logic 506 and 507 and comparator logic 508 outputting signals for match of referenced data);
said overflow cache memory comprising a second plurality of ways (SAWDEY C8:L6 teaches the L3 cache is 16-way associative) and a corresponding second plurality of comparators providing a second plurality of hit signals (SAWDEY C11:L54-57 teach that the L3 cache has a similar embodiment of selector logic and comparator logic as L2 (see above) but instead uses a hash function to select the set of cache line). 
The same motivation that was utilized for combining LIH, SAWDEY, ABELLA FERRER, and AKKARY as set forth in claim 1 is equally applicable to claim 8.
LIH in view of SAWDEY, ABELLA FERRER, and AKKARY does not appear to explicitly teach logic that combines said first plurality of hit signals and said second plurality of hit signals into one hit signal for said cache memory system
However, CIRCELLO teaches the limitation (see FIG. 3 #128; C9:L21-22 also teach hit signals from multiple cache levels being combined in logic circuit 128 in order to indicate a cache hit).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LIH, SAWDEY, ABELLA FERRER, AKKARY, and CIRCELLO before them, to include CIRCELLO’s logic circuit combining hit signals from multiple cache levels in LIH, SAWDEY, ABELLA FERRER, and AKKARY’s multi-level cache system. One would have been motivated to make such a combination for the purposes of simplifying the design by monitoring a single signal instead of a plurality of signals.
Regarding claim 9, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the elements of claim 1 as outlined above. LIH in view of SAWDEY, ABELLA FERRER, and AKKARY also teaches:
a hash generator that performs said hash function; wherein said search address is provided to an input of said hash generator (see SAWDEY C12:L16 “hash function generator 609” and FIG. 6 #609, where address 411 is used as an input to the hash function generator),
wherein said search address includes said primary index which is provided to an index input of said primary cache memory
wherein said hash generator generates said hash index and provides said hash index to an index input of said overflow cache memory (SAWDEY C10:L40-67 teach applying a hash function to a subset of address bits to address the L3 cache; see also FIG. 4 "HASH"; C12:L12-18 teach using the output of hash function generator to select the row of the L3 cache; see also FIG. 6 #609 “HASH”).
The same motivation that was utilized for combining LIH, SAWDEY, ABELLA FERRER, and AKKARY as set forth in claim 1 is equally applicable to claim 9.
LIH in view of SAWDEY does not appear to explicitly teach wherein said primary cache memory and said overflow cache memory collectively determine a cache hit indication in response to said search address. 
However, CIRCELLO teaches the limitation (see FIG. 3 #128; C9:L21-22 teach hit signals from multiple cache levels being combined in logic circuit 128 in order to indicate a cache hit).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LIH, SAWDEY, ABELLA FERRER, AKKARY, and CIRCELLO before them, to include CIRCELLO’s logic circuit combining hit signals from multiple cache levels in LIH, SAWDEY, ABELLA FERRER, and AKKARY’s multi-level cache system. One would have been motivated to make such a combination for the purposes of simplifying the design by monitoring a single signal instead of a plurality of signals.
Regarding claim 14, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.
Regarding claim 22, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the elements of claim 20 as outlined above. LIH in view of SAWDEY, ABELLA FERRER, and AKKARY also teaches:
generating a first hit indication based on said searching the primary cache (SAWDEY C11:L30-43 teach selector logic 506 and 507 and comparator logic 508 outputting signals for match of referenced data);
generating a second hit indication based on said searching the overflow cache (SAWDEY C11:L54-57 teach that the L3 cache has a similar embodiment of selector logic and comparator logic as L2 (see above) but instead uses a hash function to select the set of cache line).
The same motivation that was utilized for combining LIH, SAWDEY, ABELLA FERRER, and AKKARY as set forth in claim 1 is equally applicable to claim 22.
LIH in view of SAWDEY, ABELLA FERRER, and AKKARY does not appear to explicitly teach combining the first and second hit indications to provide a single hit indication. 
However, CIRCELLO teaches the limitation (see FIG. 3 #128; C9:L21-22 teach hit signals from multiple cache levels being combined in logic circuit 128 in order to indicate a cache hit).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over LIH (Pub. No.: 2013/0262767 A1) in view of SAWDEY (Patent No.: US 7,136,967 B2), ABELLA FERRER (Pub. No.: US 2014/0082284 A1), and AKKARY (Patent No.: US 5,526,510) as applied to claim 15 above, and further in view of GARIBAY, JR. (Patent No.: US 5,752,274), hereafter GARIBAY.
Regarding claim 16, LIH in view of SAWDEY, ABELLA FERRER, and AKKARY teaches the elements of claim 15 as outlined above. LIH in view of SAWDEY, ABELLA FERRER, and AKKARY also teaches:
wherein said cache memory system includes a level two translation lookaside buffer that forms another eviction array for said overflow cache memory, and that wherein said level two translation lookaside buffer is searched when a miss occurs in said primary cache memory and said overflow cache memory (SAWDEY C7:L15-28 teach that the address translation hardware can include a translation lookaside buffer, which translates effective addresses to real addresses, where C3:L32-35 teach that the lower level cache is used as a victim cache of the higher level 
The same motivation that was utilized for combining LIH, SAWDEY, ABELLA FERRER, and AKKARY as set forth in claims 1 & 15 is equally applicable to claim 16.
LIH in view of SAWDEY, ABELLA FERRER, and AKKARY does not appear to explicitly teach a tablewalk engine that accesses system memory when a miss occurs in said cache memory system. 
However, GARIBAY teaches the limitation (C10:L17-20 teach a tablewalk through the directory table and page table when all the TLBs fail to assert a hit signal; see also C11:L10-13).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LIH, SAWDEY, ABELLA FERRER, AKKARY, and GARIBAY before them, to implement GARIBAY's tablewalk in LIH, SAWDEY, ABELLA FERRER, and AKKARY’s cache system using an overflow cache. One would have been motivated to make such a combination in order to retrieve the desired data when the desired data is not found in any of the caches (i.e. cache miss at all levels) as taught by GARIBAY (C10:L17-20 and C11:L10-13).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138